Title: To George Washington from the Pennsylvania Committee of Safety, 15 June 1776
From: Pennsylvania Committee of Safety
To: Washington, George



Sir,
In Committee of Safety Philada 15th June 1776

By the Inclosed Resolution of Congress, Your Excellency will perceive there is an Intention of erecting some Works of Defence at Billingsport, on the River Delaware, under the Direction of the Committee of Safety. As they are extremely desirous of rendering that important Post as strong as the Nature of its situation will permit, a skilful Engineer should be on the spot to View the Ground, and furnish suitable plans, our deficien[c]ies in that Respect, put us under the necessity of applying to your Excellency, to furnish us with a proper Person for that purpose, And we hope the situation of New York will not be such as to make it improper to comply with our request—By order of the Board I have the Honor to be your Excellen[c]ies most obedt hum. Servt

Geo. Clymer Chairman

